          Case 1:19-cv-02594-SDA Document 52 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Xing Dong Zhang, et al.,                                                7/8/2020

                                    Plaintiffs,
                                                              1:19-cv-02594 (SDA)
                     -against-
                                                              ORDER
 Ken’s Sushi Bistro Inc., et al.,

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, it is hereby Ordered that, no later than

Wednesday, July 15, 2020, the parties shall email to Chambers three proposed dates and times

for a settlement conference. It is further Ordered that the deadlines for pretrial submissions, set

forth in the Court’s Individual Practices, are adjourned sine die.

SO ORDERED.

DATED:         New York, New York
               July 8, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
